Citation Nr: 0810690	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-35 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a bilateral ankle 
condition.  

3.  Entitlement to an increased rating for service-connected 
degenerative changes at C5-6 disc with broad posterior 
protrusion of disc/osteophyte complex impinging the ventral 
surface of the thecal sac and cord, with numbness, right 
upper extremity, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for service-
connected compression fracture of thoracic spine at T-8, disc 
disease and degenerative joint disease of the lumbar spine at 
L3-4, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased evaluation for service-
connected headaches, currently evaluated as 10 percent 
disabling prior to September 30, 2004, and as 50 percent 
disabling thereafter.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from October 1989 to 
August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Jurisdiction over the veteran's claims files was subsequently 
transferred to the RO in Huntington, West Virginia.  

In a rating decision, dated in August 2006, the RO increased 
the veteran's evaluation for his headaches to 50 percent, 
with an effective date of September 30, 2004.  As this 
represented the maximum rating available under the applicable 
rating criteria, the RO's decision correctly advised the 
veteran that this increase constituted a full grant of the 
benefits sought on appeal.  See e.g., AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Thus, this issue is not presently before 
the Board on appeal.

In August 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

During his hearing at the RO in May 2006, the veteran 
indicated that he desired to withdraw his appeal on the 
issues of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for pityrosporum folliculitis, an initial rating 
in excess of 10 percent for service-connected Osgood 
Schlatter's disease, left knee, and an initial rating in 
excess of 10 percent for service-connected tinnitus (in fact, 
it does not appear that appeals had been perfected as to 
these initial rating issues).  In August 2007, the RO 
received notice that the veteran desired to withdraw his 
appeal on the issue of entitlement to an initial evaluation 
in excess of 30 percent for service-connected adjustment 
disorder with mixed anxiety and depressed mood.  See 
38 C.F.R. § 20.204(b) (2007).  

In a letter, received in July 2007, the veteran raised the 
issue of entitlement to claim for a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU).  This claim has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2001, the RO 
denied a claim of entitlement to service connection for 
arthritis of the right knee.

2.  The evidence received since the RO's October 2001 
decision which denied service connection for arthritis of the 
right knee, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran does not have a right knee disability, as the 
result of disease or injury that was present during his 
active military service.

4.  The veteran's service-connected degenerative changes at 
C5-6 disc with broad posterior protrusion of disc/osteophyte 
complex impinging the ventral surface of the thecal sac and 
cord, with numbness, right upper extremity, is productive of 
complaints of pain, and some decreased motion, but not 
forward flexion of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine, or intervertebral disc syndrome 
(IDS) with intermittent relief incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  

5.  The veteran's service-connected compression fracture of 
thoracic spine at T-8, disc disease and degenerative joint 
disease of the lumbar spine at L3-4, is productive of is 
productive of complaints of pain, and some decreased motion, 
but not favorable ankylosis of the entire thoracolumbar spine 
or forward flexion of the thoracolumbar spine of 30 degrees 
or less, or IDS with intermittent relief incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's October 2001  decision which denied a claim of 
entitlement to service connection for arthritis of the right 
knee; the claim for service connection for a right knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

2.  A right knee disability was not incurred in or aggravated 
by honorable active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).   

3.  An ankle disability was not incurred in or aggravated by 
honorable active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).   

4.  The criteria for an evaluation in excess of 20 percent 
for service-connected degenerative changes at C5-6 disc with 
broad posterior protrusion of disc/osteophyte complex 
impinging the ventral surface of the thecal sac and cord, 
with numbness, right upper extremity, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic 
Codes 5235-5243, 8516 (2007).  

5.  The criteria for an evaluation in excess of 20 percent 
for service-connected compression fracture of thoracic spine 
at T-8, disc disease and degenerative joint disease of the 
lumbar spine at L3-4, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for what the RO characterized as arthritis of the 
right knee.  In his notice of disagreement, received in May 
2005, the veteran argued that he was seeking service 
connection for Osgood Schlatter's disease of the right knee.  
The Board has therefore characterized the issue broadly, to 
encompass all possible causes of a right knee disability.  

In an October 2001 rating decision, the RO denied a claim of 
entitlement to service connection for arthritis of the right 
knee.  The RO notified the veteran of this denial of his 
claim in a letter dated November 19, 2001.  The veteran did 
not appeal this decision.  Thus, the rating decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In January 2005, the veteran filed to reopen the claim.  In 
April 2005, the RO determined that new and material evidence 
had not been submitted to reopen the claim.  The veteran has 
appealed.   

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  The 
veteran's claim to reopen was received at the RO in June 
2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in October 
2001.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.  

The evidence of record in October 2001 included the veteran's 
service medical records.  The veteran's entrance examination 
report, and an accompanying "report of medical history," 
dated in October 1989, showed that he reported a history of a 
right knee operation at age 16.  He listed the private 
medical facility involved.  On examination, he was noted to 
have a 9-inch scar medial, right knee.  The report noted that 
he was status post surgery, right knee ligament, 1984.  An 
examination report, dated in September 1993, showed that his 
lower extremities were clinically evaluated as normal.  A 
separation examination report is not of record, however, a 
medical evaluation board report (MEB), dated in December 
1993, did not note a right knee disorder.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1999 and 2001.  This 
evidence showed a history of right knee surgery in 1984, but 
otherwise did not show treatment for right knee symptoms, or 
a diagnosis of a right knee disorder.  At the time of the 
RO's October 2001 decision, the evidence indicated that the 
veteran had a preexisting right knee disorder.  There was no 
competent evidence of a nexus between a right knee disorder 
and the veteran's service, to include on the basis of 
aggravation.  

The medical evidence received since the October 2001 decision 
consists of VA and non-VA reports, dated between 1996 and 
2006.  The VA reports indicate that the veteran underwent a 
right knee arthroscopy in September 2004.  A VA progress 
note, dated in October 2004, shows that the examiner stated 
that the veteran had bilateral chondromalacia patella, and 
"degenerative changes" in the right knee.  In an apparent 
reference to parachuting during service, he stated that "I 
think these are aggravated by his jumping as well."  Other 
VA progress notes show a number of treatments for complaints 
of knee pain, with notations of osteoarthritis, and 
degenerative joint disease, of the right knee.  A VA 
examination report, dated in December 2005, contains 
diagnoses that include degenerative joint disease and 
chondromalacia of the patella, right knee.  An accompanying 
X-ray report for the right knee, dated in December 2005, 
contains an impression of status post remote right knee 
reconstruction with two indwelling staples in the medial 
distal femoral condyle, and mild degenerative changes of the 
medial compartment of the right knee including 
chondrocalcinosis and minimal spurring of the medial tibial 
plateau.  

This evidence that was not of record at the time of the 
October 2001 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board also finds that 
this evidence is material, as the October 2004 VA progress 
note appears to contain competent evidence that the veteran's 
chondromalacia patella, and degenerative changes, in his 
right knee may be related to his service.  For the purpose of 
determining whether this evidence is new and material, the 
credibility must be presumed.  The Board therefore finds that 
the submitted evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore reopened.

II.  Service Connection

A.	Right Knee

The veteran's service medical records were discussed in Part 
I.  Briefly stated, the evidence shows that the veteran had a 
preexisting right knee disorder, and that such injury was 
"noted" upon entrance into service.  Crowe.  Therefore, the 
presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe, 7 Vet. App. at 247-48; Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The presumption of aggravation is 
applicable only if the pre- service disability underwent an 
increase in severity during service.  Id. at 296; see also 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  

The Board finds that the evidence in insufficient to show 
that the veteran's right knee disorder underwent an increase 
in disability during service.  The veteran's service medical 
records do not show that, subsequent to his entrance 
examination report, that he received treatment for right knee 
symptoms, or a diagnosis of a right knee condition.  A right 
knee condition was not noted in his MEB report.  

With regard to the post-service medical evidence, the 
earliest medical evidence of treatment for right knee 
symptoms is dated in 2002.  This treatment comes over seven 
years after separation from service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the greater weight of medical evidence suggest 
that the veteran's right knee disability did not undergo an 
increase in service, and is not otherwise related to service.  
In this regard, the December 2005 VA examiner noted that the 
veteran had a preservice right knee injury, no history of 
injury or chondromalacia of the right knee during service, 
and he concluded that, "Therefore, it is less than likely 
that his right knee problem is related to his service or 
aggravated by service."  The examiner indicated that he had 
reviewed the veteran's C-file.  In reaching this decision, 
the Board has considered the previously discussed October 
2004 VA progress note.  While this statement was found to be 
sufficient to reopen the claim under 38 C.F.R. § 3.156, it is 
insufficient, when weighed with the other evidence of record, 
to meet the standard for service connection under 38 C.F.R. § 
3.303.  In particular, its probative value is greatly reduced 
by the fact that it is not shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  The 
Board further points out that this progress note was 
presumably reviewed by the December 2005 VA examiner.  
Finally, there is no competent evidence to show that the 
veteran had arthritis of the right knee that was manifest to 
a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the preexisting right knee 
disability underwent an increase in service, or that his 
current right knee disability is otherwise related to 
service, and that the claim must be denied.  

B.  Bilateral Ankle Condition

The veteran asserts that he is entitled to service connection 
for a bilateral ankle condition.  He essentially argues that 
he has an ankle disorder due to accumulated trauma from 
parachute jumps during service.  

The veteran's service medical records do not show treatment 
for ankle symptoms, or a diagnosis of an ankle disorder.  An 
examination report, dated in September 1993, showed that his 
feet, and lower extremities, were clinically evaluated as 
normal.  A separation examination report is not of record, 
however, a medical evaluation board report (MEB), dated in 
December 1993, does not note an ankle disorder.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1996 and 2006.  VA progress 
notes show that the veteran received treatment for ankle 
symptoms in 2004, and that he sustained an inversion injury 
to his right ankle in April 2005.  His medical history was 
remarkable for obesity.  VA progress notes, dated in 2005, as 
well as a December 2005 VA examination report, contain 
diagnoses of subtalar arthritis.  

A lay statement from the veteran's spouse, received in May 
2006, asserts that the veteran must wear ankle braces.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he ever received 
treatment for ankle symptoms, or a diagnosis of an ankle 
condition.  An ankle condition was not noted in his MEB 
report.  With regard to the post-service medical evidence, 
the earliest medical evidence of treatment for ankle symptoms 
is dated in 2004.  This treatment comes over nine years after 
separation from service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, the medical evidence does not show that 
the veteran has an ankle disability that was caused by his 
service.  In this regard, the December 2005 VA examiner noted 
that the veteran had no inservice history of injury to his 
ankles, and he concluded that, "Therefore, it is less than 
likely that his bilateral subtalar arthritis is related to 
service."  The examiner indicated that he had reviewed the 
veteran's C-file.  

In reaching this decision, the Board has considered the 
previously discussed October 2004 VA progress note, in which 
the examiner stated, "[T]he likelihood is greater than not 
that these are degenerative changes that are related to 
repeated trauma with over 100 jumps and other demanding 
physical activities."  The Board has also considered a  
November 2005 VA progress note, in which an examiner states 
that the etiology of the veteran's ankle disorders was 
unknown, but that repeated trauma from the military could not 
be ruled out.  However, these notes were presumably reviewed 
by the December 2005 VA examiner, and these statements are 
not shown to have been based on a review of the veteran's C-
file.  They are not accompanied by citation to clinical 
findings during service or thereafter, and the November 2005 
note is speculative in its terms.  The Board therefore finds 
that these statements are insufficient to warrant a grant of 
the claim.  Prejean.  Finally, there is no competent evidence 
to show that the veteran had arthritis of an ankle that was 
manifest to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that a 
right knee disability, and a bilateral ankle condition, were 
caused by service that ended in 1994.  In this case, while 
the veteran may be competent to report that he perceived 
right knee or ankle symptoms during service, when the post-
service medical records are considered (which indicate that 
the earliest relevant evidence is dated no earlier than 2002, 
and which include competent credible evidence that there is 
not a nexus between a right knee disorder, or an ankle 
disorder, and the veteran's service), the Board finds that 
the medical evidence outweighs the veteran's contentions that 
the claimed conditions are related to his service.  Finally, 
although the veteran has submitted several BVA decisions in 
which airborne service was a factor in granting service 
connection claims, these decisions are not binding on the 
Board, and the Board finds that when the totality of the 
evidence is considered, that these decisions do not provide a 
basis for a grant of the claims.  



III.  Increased Ratings

The veteran asserts that an initial evaluation in excess of 
20 percent is warranted for his service-connected cervical 
spine disorder, and his thoracic and lumbar spine disorders.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral or cervical strain), DC 5242 (degenerative 
arthritis of the spine) (see also DC 5003), and DC 5243 
(intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that an 
evaluation of 40 percent is warranted for favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  The General 
Rating Formula provides that a 30 percent rating is warranted 
where forward flexion of the cervical spine is to 15 degrees 
or less, or there is favorable ankylosis of the entire 
cervical spine.  The General Rating Formula provides that a 
20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 40 
percent is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. [Note 1].

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

A.  Cervical Spine

The veteran asserts that he is entitled to an increased 
rating for service-connected degenerative changes at C5-6 
disc with broad posterior protrusion of disc/osteophyte 
complex impinging the ventral surface of the thecal sac and 
cord, with numbness, right upper extremity, currently 
evaluated as 20 percent disabling.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2007), the veteran's service medical records 
show that he received treatment for neck pain in 1990, with 
notations of a bruise at C-7, and muscle strain/spasms.  The 
post-service medical evidence shows treatment for cervical 
spine symptoms beginning in 1999, with complaints of 
radiation of pain to the arms, as well as tingling 
sensations.  Private reports noted osteophytes, and 
degenerative disc changes, at C5-6.  A June 2001 VA 
examination report noted that X-rays revealed mild 
spondylosis at C5-6 and mild to moderate foraminal 
encroachment at C3-4 by spurring.  The examiner indicated 
that the veteran's cervical spine condition was residual to 
an inservice motor vehicle accident.  In April 2002, a VA 
examiner indicated that a diskectomy and fusion at C5-6 was 
recommended, however, he was later found not to be a surgical 
candidate.  

In a rating decision, dated in October 2001, the RO granted 
service connection for degenerative changes at C5-6 disc with 
broad posterior protrusion of disc/osteophyte complex 
impinging the ventral surface of the thecal sac and cord, 
with numbness, right upper extremity, evaluated as 20 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In September 2004, the veteran filed a claim for an increased 
rating.  In April 2005, the RO denied the claim.  The veteran 
has appealed.  

The medical evidence consists of VA and non-VA reports, dated 
between 2003 and 2006.  This evidence shows that the veteran 
received ongoing treatment for complaints of cervical spine 
pain.  A magnetic resonance imaging (MRI) study from the 
Black Hills Imaging Center (BHIC), dated in March 2003, notes 
prominent degenerative change at C5-C6 with some flattening 
of the spinal cord as a result of posterior disc/osteophyte 
and some bilateral neural foraminal narrowing.  A June 2004 
BHIC MRI report notes similar findings to those in March 
2003, and states that no definite nerve root compression was 
seen, although clinical correlation was needed.  

With regard to the demonstrated ranges of motion, the 
evidence is as follows: a July 2005 VA progress note 
indicates "unrestricted" flexion and extension of the neck, 
an October 2005 progress note indicates that there was an 
"adequate range of motion in the neck," and a December 2005 
progress note indicates "good general motions for the 
spine" (specific degrees of motion were not provided).  VA 
X-rays, dated in August 2005, contain an impression noting 
severe disc narrowing and major posterior spurring at C5-6, 
with some loss of normal lordotic curvature.  A VA progress 
note, dated in October 2005, notes that the veteran's 
cervical spine had "fair" flexion (specific degrees of 
motion were not noted), and 25 degrees of extension.  

A VA joints examination report, dated in November 2004, shows 
that the veteran's cervical spine had 40 degrees of active 
flexion, 25 degrees of active extension, 30 degrees of 
lateral flexion to the right, 25 degrees of lateral flexion 
to the left, 55 degrees of active rotation to the right, 52 
degrees of active rotation to the left.  The report notes a 
loss of cervical lordosis.  The relevant diagnosis was 
degenerative joint disease of the cervical spine.  

A VA spine examination report, dated in December 2005, shows 
that the veteran's cervical spine had 20 degrees of active 
flexion, 25 degrees of active extension, 20 degrees of 
lateral flexion to the right, 28 degrees of lateral flexion 
to the left, 50 degrees of active rotation to the right, and 
40 degrees of active rotation to the left.  The relevant 
diagnosis was degenerative joint disease and disc disease at 
C5-6 with  mild C6 neuropathy on the left and complaints of 
lesser symptoms on the right.  

A VA spine examination report, dated in September 2006, shows 
that the veteran's cervical spine had 30 degrees of active 
flexion, 25 degrees of active extension, 25 degrees of 
lateral flexion to the right, 35 degrees of lateral flexion 
to the left, 55 degrees of active rotation to the right, and 
55 degrees of active rotation to the left.  The relevant 
diagnosis was degenerative joint disease and disc disease at 
C5-6 with C6 neuropathy on the left, and significant 
compression of the spinal cord at C5-6 narrowing the spinal 
canal by 8 millimeters (mm.).  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243 and the General Rating 
Formula.  As previously discussed, the recorded ranges of 
motion for the cervical spine showing degrees of motion show 
that the veteran's cervical spine has flexion to no less than 
20 degrees.  In addition, there is no evidence of ankylosis 
of the cervical spine.  In summary, there is no evidence to 
show that forward flexion of the cervical spine is to 15 
degrees or less, or that there is favorable ankylosis of the 
entire cervical spine.  With regard to DC 5243, there is no 
evidence of incapacitating episodes within the meaning of the 
regulation, see Diagnostic Code 5243, Note 1, and the 
evidence is insufficient to show that the veteran has 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, with regard to 
associated neurological abnormalities, there is conflicting 
evidence of radiculopathy symptoms extending to the upper 
extremities, and the evidence includes notations of ulnar 
neuropathy.  See e.g., reports from the White Wilson Medical 
Center, to include electromyography test results, dated in 
July 2001; May 2004 VA EMG report (noting mild 
radiculopathy); December 2005 VA examination report (noting 
that there was no evidence of radiculopathy on examination).  
In any event, even if the presence of radiculopathy is 
accepted, given the aforementioned neurological and strength 
findings for the upper extremities, the Board finds that 
neurological symptomatology warranting a compensable rating 
is not shown by the clinical evidence of record.  See General 
Rating Formula, Note 1; 38 C.F.R. § 4.124a, DC 8516 (2007).   

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2007).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2007), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206- 08 (1995).  In other words, when rated 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2007).  

A higher evaluation is not warranted for functional loss.  In 
this case, the medical evidence shows that the veteran has 
complained of pain on an ongoing basis.  However, the 
evidence does not show that he has such symptoms as 
neurological impairment, incoordination, loss of strength, or 
any other findings of such severity that would support a 
higher rating on the basis of functional loss due to pain.  
In this regard, the VA progress notes show that the veteran 
was repeatedly found to have upper extremity strength of 5/5, 
with sensation and neurological exams noted to be 
intact/normal, and normal coordination.  See e.g., VA 
progress notes, dated in May and October of 2003; July and 
September of 2004; October and December of 2005.  An April 
2003 note indicates that the veteran had exaggerated 
complaints of pain, with "many inconsistencies."  An 
October 2005 progress note indicates that the veteran was 
given a cervical collar for biking to remain active, and also 
for driving long periods of time.  Several progress notes 
show that the veteran was repeatedly recommended to engage in 
an exercise program.  See e.g., VA progress notes, dated in 
May and October of 2003, October 2005.  Progress notes dated 
in 2006 almost exclusively show treatment for psychiatric 
symptoms.  With regard to the VA examination reports, the 
December 2005 VA examination report notes that there was 
symmetrical grip, biceps, and triceps strength, and no arm 
atrophy.  Deep tendon reflexes were 1+ at the triceps and 
biceps, and symmetrical.  As for the VA examination reports, 
the November 2004 report indicates that there was no 
objective evidence of pain other than wincing after 
repetitive motion, no loss of range of motion, and no 
incoordination.  The report states that sensation and motor 
examinations were normal, reflexes were equal, and grip 
strength was good.  With regard to range of motion testing, 
the examiner noted, "I am not sure he put forth real good 
effort in that."  The October 2005 VA examination report 
states that repetitive motion was without evidence of further 
pain, fatigue, weakness, lack of endurance, incoordination, 
or further loss of range of motion.  In summary, the medical 
evidence is insufficient to show that the veteran has such 
symptoms as neurological impairment or incoordination of such 
severity that, when the ranges of motion in the cervical 
spine are considered together with the evidence of functional 
loss due to pathology, the evidence supports a conclusion 
that the loss of motion in the cervical spine more nearly 
approximates the criteria for a greater than 20 percent 
rating, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.  



B.  Thoracic and Lumbar Spine

The veteran asserts that he is entitled to an increased 
evaluation for service-connected compression fracture of 
thoracic spine at T-8, disc disease and degenerative joint 
disease of the lumbar spine at L3-4 (hereinafter "thoracic 
and lumbar spine disorders"), currently evaluated as 20 
percent disabling.  

With regard to this history of the disability in issue, see 
38 C.F.R. § 4.1, the veteran's service medical records show 
that in October 1992, he sought treatment for low back pain 
after being involved in a motor vehicle accident.  A November 
1993 bone scan revealed a "very minimal" post-traumatic 
change at T8.  A medical evaluation board report, dated in 
December 1993, notes ongoing complaints of back pain, and 
contains a diagnosis of thoracic strain, characterized by 
chronic pain and associated with myofascial pain.  The report 
notes that he had a mild compression fracture of T8, and that 
he did not meet retention standards.   

In a rating decision, dated in October 2000, the RO granted 
service connection for residuals of a compression fracture of 
the thoracic spine (T8), evaluated as 10 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  In April 2003, the RO 
increased this evaluation to 20 percent.  There was no 
appeal, and the RO's decision became final.  Id. 

In September 2004, the veteran filed a claim for an increased 
rating.  In April 2005, the RO denied the claim.  The veteran 
has appealed.  In November 2005, the RO granted service 
connection for disc disease and degenerative joint disease of 
the lumbar spine at L3-4, and assigned an effective date for 
service connection that was commensurate with that of the 
thoracic spine, i.e., March 31, 2000.  The RO combined this 
disability with the veteran's thoracic spine disability, and 
indicated that the 20 percent evaluation was appropriate.  

As an initial matter, the veteran has asserted that the RO's 
should not have combined his thoracic spine and lumbar spine 
disabilities.  No authority has been cited for this argument.  

The applicable regulation, 38 C.F.R. § 4.71a does not provide 
for separate ratings for the thoracic and lumbar spine, 
rather, it specifically provides combined criteria for both 
the thoracic and lumbar spine, i.e., the "thoracolumbar" 
spine.  See e.g., 38 C.F.R. § 4.71a, Note 6 (noting that 
disabilities of the thoracolumbar and cervical spine segments 
are to be separately evaluated except where there is 
unfavorable ankylosis).  To assign separate evaluations would 
therefore violate the regulatory prohibition against 
pyramiding ratings.  See 38 C.F.R. § 4.14 (2007).  The RO 
therefore properly assigned one rating in its evaluation of 
the veteran's thoracic and lumbar spine disabilities.  

The medical evidence consists of VA and non-VA reports, dated 
between 2000 and 2006.  This evidence shows that the veteran 
received ongoing treatment for complaints of low back/back 
pain.  

With regard to the thoracic spine, a BHIC MRI study for the 
thoracic spine, dated in March 2003, notes endplate 
irregularity at multiple levels, small disc protrusions of 
T3-4 and T7-8 of "doubtful significance," and no evidence 
of a previous fracture.  A BHIC MRI study for the thoracic 
spine, dated in June 2004, notes very mild bulging discs at 
T3-4 and T4-5, otherwise normal.  A VA MRI report for the 
thoracic spine, dated in August 2005, notes incidental 
finding of some Schmorl's nodes, with the thoracic spine 
otherwise negative.  A VA X-ray report for the thoracic 
spine, dated in August 2005, contains an impression noting 
very minimal scoliosis convex to the right, otherwise 
negative.  

With regard to the lumbar spine, a VA MRI for the lumbar 
spine, dated in August 2001, notes right foraminal disc 
extrusion of L3-4 resulting in mild to moderate foraminal 
stenosis, no nerve root impingement, and a mildly bulging 
disc at L4-5.  A BHIC MRI study for the lumbar spine, dated 
in March 2003, notes mild degenerative changes without 
discrete evidence of disc herniation or neural impingement, 
mild disc bulging and hypertrophic facet joint changes as L3-
4 and L4-5.  A BHIC MRI study for the lumbar spine, dated in 
June 2004, notes a previous right hemilaminectomy at L3-4 
without any significant spinal or foraminal stenosis 
remaining.  A VA MRI report for the lumbar spine, dated in 
August 2005, notes degenerative disc dehydration and some 
narrowing at T12-L1, L1-2, and L3-4, with degenerative 
endplate changes at L3-4, posterior lateral left-sided 
impingement on the thecal sac at L3-4, mild posterior midline 
disc bulge at L4-5 with no foraminal narrowing or significant 
spinal stenosis, and no compression fractures or 
subluxations.  A VA X-ray report for the lumbar spine, dated 
in August 2005, contains an impression noting minimal 
narrowing of L3-4, and mild degenerative spurring in the 
lower thoracic and upper lumbar spine.

The evidence as to the ranges of motion is as follows: a VA 
progress note, dated in August 2001, notes that the back had 
flexion to 45 degrees; a progress note, dated in April 2002, 
notes that the back had flexion to 75 degrees.
  
A VA spine examination report, dated in August 2000, shows 
that the veteran's lumbar spine had 60 degrees of active 
flexion, 21 degrees of active extension, 43 degrees of 
lateral flexion to the right, and 40 degrees of lateral 
flexion to the left.  The relevant diagnosis noted 
"chronic" thoracic and lumbar spines, and a compression 
fracture at T8.  

A VA joints examination report, dated in June 2001, shows 
that the veteran's lumbar spine had 60 degrees of active 
flexion, 20 degrees of active extension, and 25 degrees of 
lateral flexion, bilaterally.  The relevant diagnosis was 
residuals of a motor vehicle accident with neck and upper 
back pain, and old T8 fracture.  

A VA joints examination report, dated in November 2004, shows 
that the veteran's lumbar spine had 65 degrees of active 
flexion, 20 degrees of active extension, 30 degrees of 
lateral flexion, bilaterally, and 30 degrees of active 
rotation, bilaterally.  The relevant diagnosis was history of 
fracture to the thoracic spine.  

A VA examination report, dated in October 2005, shows that 
the veteran's lumbar spine had 55 degrees of active flexion, 
10 degrees of active extension, 30 degrees of lateral 
flexion, bilaterally, 30 degrees of active rotation to the 
right, and 25 degrees of active rotation to the left.  The 
relevant diagnosis was disc disease and degenerative joint 
disease of the lumbar spine at L3-4, with out evidence of 
radiculopathy.  

A VA examination report, dated in September 2006, shows that 
the veteran's lumbar spine had 78 degrees of active flexion, 
15 degrees of active extension, 30 degrees of lateral 
flexion, bilaterally, 25 degrees of active rotation to the 
right, and 20 degrees of active rotation to the left.  The 
relevant diagnosis was disc disease and degenerative joint 
disease of the lumbar spine at L3-4, with out evidence of 
radiculopathy.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243 and the General Rating 
Formula.  As previously discussed, the recorded ranges of 
motion for the lumbar spine showing degrees of motion show 
that the veteran's back has flexion to no less than 55 
degrees.  In addition, there is no evidence of ankylosis of 
the entire thoracolumbar spine.  In summary, there is no 
evidence to show that the veteran has favorable ankylosis of 
the entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  With regard to DC 
5243, there is no evidence of incapacitating episodes within 
the meaning of the regulation, see Diagnostic Code 5243, Note 
1, and the evidence is insufficient to show that the veteran 
has intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, with regard to 
associated neurological abnormalities, the veteran has not 
been diagnosed with any neurological disorders that are 
currently shown to be related to his lumbar or thoracic spine 
disorders, nor is neurological symptomatology warranting a 
compensable rating shown by the clinical evidence of record.  
See General Rating Formula, Note 1.  

A higher evaluation is not warranted for functional loss.  In 
this case, the medical evidence shows that the veteran 
repeatedly complained of back pain.  However, the evidence 
does not contain evidence of such symptoms as neurological 
impairment, incoordination, loss of strength, or any other 
findings that would support a higher rating on the basis of 
functional loss due to pain.  In this regard, the VA progress 
notes show that the veteran was repeatedly found to have 
lower extremity strength of 5/5, that his sensation, motor, 
and neurological exams were repeatedly found to be 
intact/normal, and that he was found to have normal 
coordination.  See e.g., VA progress notes, dated in June and 
November 2001; May and October of 2003; July and September of 
2004; October and December of 2005.  Several progress notes 
show that the veteran was repeatedly recommended to engage in 
an exercise program.  See e.g., VA progress notes, dated in 
May and October of 2003, October 2005.  Progress notes dated 
in 2006 almost exclusively show treatment for psychiatric 
symptoms.  

With regard to the VA examination reports, the August 2000 
and June 2001 reports note a normal/unremarkable gait.  The 
November 2004 and October 2005 examination reports note that 
the veteran ambulated with a mild limp and used a cane, and 
that he terminated the passive range of motion test due to 
complaints of pain.  However, the August 2000 report notes 
that muscle strength in the lower extremities was 5/5.  The 
June 2001 report notes some upper back pain, intermittent 
mild low back pain, and that, "For the most part, he is not 
having any significant complaints of the lower back."  He 
was able to heel and toe walk, and to squat and arise.  The 
examiner stated that although pain could cause additional 
limitation, it was not feasible to estimate additional 
limitation of motion due to pain.  An associated X-ray for 
the lumbar spine was noted to be negative.  The November 2004 
report states that sensation and motor examinations were 
normal, reflexes were equal.  The October 2005 report notes 
that he was able to move his lumbar spine through the range 
of motion without abnormal stress and without involvement of 
the knees.  Straight leg raising was without a finding of 
radiculopathy.  Deep tendon reflexes and the knees and ankles 
were 1+.  In addition, repetitive motion was without evidence 
of further pain, fatigue, weakness, lack of endurance, 
incoordination, or further loss of range of motion.  The 
September 2006 VA examination report shows that the veteran 
complained of a cut in pay and hours due to medical problems, 
and that he did not do activities around the house, such as 
mowing.  With regard to the thoracic and lumbar spine, he 
complained of daily pain and stiffness, but denied 
limitations in walking due to his thoracic and lumbar 
disabilities, although he was unsure of this, due to his 
ankle symptoms.  On examination, he complained of pain at the 
ends of all ranges of motion.  Gait was without limp.  
Repetitive motion of the thoracic spine, and the lumbar 
spine, was without evidence of further pain, fatigue, 
weakness, lack of endurance, incoordination, or further loss 
of range of motion.  Finally, the Board notes that in some 
reports, it was indicated that the veteran had a limp, and/or 
presented with a cane.  However, other reports indicate that 
he does not have a limp, and that he was not using a cane.  
See e.g., November 2004, October 2005, and September 2006 VA 
examination reports; VA progress notes, dated in May and 
October 2003; January 2006.  In summary, there is 
insufficient evidence of such symptoms as neurological 
impairment, loss of strength, muscle atrophy, neurological 
impairment, or incoordination, of such severity that, when 
the ranges of motion in the thoracic and lumbar spine are 
considered together with the evidence of functional loss due 
to pathology, the evidence supports a conclusion that the 
loss of motion more nearly approximates the criteria for a 20 
percent rating, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  

IV.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in October 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The October 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  Mayfield v. Nicholson (Mayfield 
II), 444 F.3d 1328 (Fed. Cir. 2006); aff'd Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

With regard to the increased rating issues, none of the VCAA 
notices discussed the criteria for increased ratings, thus, 
the VCAA duty to notify has not been satisfied with respect 
to VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, slip op. at 
12.  Specifically, the appellant's notice of disagreement, 
received in May 2005, and his substantive appeal, received in 
November 2005, indicate that he has knowledge of what was 
necessary to substantiate the claims.  In addition, a review 
of the representative's submission, received in April 2007, 
and the hearing transcript from the August 2007 hearing, 
shows that this argument came after the November 2006 
supplemental statement of the case, which discussed the 
relevant criteria for increased ratings.  Of particular note, 
during the hearing, the veteran's representative discussed 
the medical findings, and Diagnostic Codes 5242 and 5243, as 
well as the ranges of motion.  These actions by the veteran 
and his representative indicate actual knowledge of the right 
to submit additional evidence and of the availability of 
additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claim, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  

With regard to the claims for service connection for a right 
knee disability, and an ankle disorder, the veteran has been 
afforded an examination, and an etiological opinions have 
been obtained.  The veteran has also been afforded 
examinations for his cervical, thoracic, and lumbar spines.  
To the extent that the veteran has complained that the VA 
examiner "pushed" or "pulled" on his cervical spine during 
his most recent examination, the Board finds no basis for a 
remand for another examination.  The Board first notes that 
in reaching its decisions on both the cervical spine 
disability, and the thoracic and lumbar spine disabilities, 
the Board has used only the AROM (active range of motion 
findings) (as opposed to the recorded passive ranges of 
motion).  In addition, the September 2006 VA examination 
report shows that the veteran's medical history was taken, 
that his cervical spine, and lumbar spine, ranges of motion 
were recorded, and that extensive findings were provided.  
The Board further notes that the range of motion findings in 
September 2006 report do not appear to vary greatly from 
those recorded in December 2005.  Specifically, the September 
2006 ranges of motion are all within ten degrees of those 
noted during the December 2005 VA examination.  Accordingly, 
the Board finds that there is no basis to find that the 
veteran's September 2006 examination was inadequate, or that 
a remand for a new examination is required.  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral ankle condition is denied.

A rating in excess of 20 percent for service-connected 
degenerative changes at C5-6 disc with broad posterior 
protrusion of disc/osteophyte complex impinging the ventral 
surface of the thecal sac and cord, with numbness, right 
upper extremity, is denied.  

A rating in excess of 20 percent for service-connected 
compression fracture of thoracic spine at T-8, disc disease 
and degenerative joint disease of the lumbar spine at L3-4, 
is denied.  



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


